DETAILED ACTION
This Non-Final Office action is in response to Applicant’s RCE filing on 03/18/2021.  Claims 6-8, 11-13, 21-23, 26-31, 33, and 36-39 are pending.  The earliest effective filing date of the present application is 08/15/2017. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/18/2021 has been entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-8, 11-13, 21-23, 26-31, 33, and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 8,719,132 to Diggdon et al. (“Diggdon”) in view of U.S. Pat. Pub. No. 2002/0174048 to Dheer et al. (“Dheer”) in further view of Percentage Change (archived backed to at least 03/21/2016), skills you need, retrieved on 05/17/2021 at https://web.archive.org/web/20160321141529/https://www.skillsyouneed.com/num/percent-change.html (“Percentage Change”).

With regard to claims 6, 11, 21, 26, 29, and 33, Diggdon discloses the claimed method comprising: 
receiving, from a financial institution system, a plurality of financial transaction data associated with a user (see col. 5, ln. 44-60, where at least the storage system receives the transaction data from bank(s); see col. 20, ln. 45-61 showing where transaction data across multiple third party financial institutions can be aggregated); 
determining, by one or more processors, a first subset of financial transaction data from the plurality of financial transaction data, the first subset of financial transaction data associated with a time period (see e.g. Fig. 11, where one time period could be the month of “AUG”, where all of the data is indicated for the month of AUG); 
determining, by the one or more processors, a second subset of financial transaction data from the first subset of financial transaction data, individual ones of the second subset of financial transaction data corresponding to inflow financial transactions (see e.g. Fig. 11, 

    PNG
    media_image1.png
    233
    330
    media_image1.png
    Greyscale
); 
determining, by the one or more processors, a third subset of financial transaction data from the first subset of financial transaction data, individual ones of the third subset of financial transaction data corresponding to outflow financial transactions (see e.g. Fig. 11, 

    PNG
    media_image2.png
    483
    336
    media_image2.png
    Greyscale
); 
determining, by the one or more processors, a financial metric value for the time period based at least in part on the second subset of financial transaction data and the third subset of financial transaction data, wherein the financial metric value includes a score associated with net accumulated funds (see e.g. Fig. 11, 

    PNG
    media_image3.png
    128
    331
    media_image3.png
    Greyscale
, see where the “WHAT’S LEFT” metric is the “score” associated with net accumulated funds); and further includes:
summing values corresponding to the second subset of financial transaction data as a total inflow value (see Fig. 11, TOTAL INFLOW); 
summing values corresponding to the third dataset as a total outflow value (see Fig. 11, TOTAL OUTFLOW); 
determining a difference between the total inflow value and the total outflow value (see Fig. 11, WHAT’S LEFT); and

sending, to a client device associated with the user, the financial metric value (see e.g. Fig. 11, “MY SPENDING REPORT AND BUDGET PLAN” (of the user, and presented to the user on this GUI presentation)).  
 	Diggdon is silent regarding the limitation of, receiving, from a financial advisor system associated with a financial advisor, a request to receive the financial metric value; determining that the financial advisor is authorized to receive the financial metric value; and sending, to the financial advisor system, the financial metric value, where the financial advisor system is configured to provide the financial metric value for display at substantially the same time as the client device; and wherein determining that the financial advisor is authorized to receive the financial metric value further comprises: receiving, from the client device, a request to be associated with the financial advisor; determining that the financial advisor is authorized to receive the financial metric value; and sending, to the financial advisor system, the financial metric value.  However, Dheer teaches at e.g. [0102-105], [0114] that it would have been obvious to one of ordinary skill at the time of filing in the data analysis art to modify Diggdon to include the ability to receive a request from a financial advisor (see e.g. [0105] where the financial advisor registers to receive financial account information of user/entity), determining that financial advisor is authorized to receive the financial data (see [0102-103]; [0114]); sending financial account information to the financial advisor system (see e.g. [0114] where the financial advisor interface is sent the financial account information that that particular advisor is authorized to receive and view) , where the financial advisor system is configured to provide the financial metric value for display at substantially the same time as the client device (see [0008], where the financial advisor is provided access to the “current account information” that the user also has access to; [0108-110]; [0117] where the financial advisor can view all account information from multiple financial institutions simultaneously to get a better understanding of 
The combination of Diggdon and Dheer do not discuss “determine a percentage of the different between the total inflow value and the total outflow value relative to the total outflow value as the score of the time period.”  Diggdon does teach the time period, the total inflow, total outflow, and the score; the only aspect not taught by Diggdon is the “percentage of the difference” limitation.  The examiner notes that this calculation is very common in math classes and applications. Percentage Change teaches at e.g. page 1 that it would have been obvious to one of ordinary skill in mathematical arts to have the ability to calculate a percentage of difference between two numbers (such as a new number and the original number) and then divide the difference by the original number, and multiple by 100 to determine the percentage difference, where this is performed in order to provide calculations so that the data can be analyzed, as shown in Percentage Change at 2/4 and 3/4.  Therefore, it would have been obvious to one of ordinary skill in the mathematical arts at the time of filing to modify the combination of Diggdon and Dheer, as combined above, with the ability to calculate a percentage of difference between two numbers (such as a new number and the original number) and then divide the difference by the original number, and multiple by 100 to determine the percentage difference, where this is performed in order to provide calculations so that the data can be analyzed, as shown in Percentage Change at 2/4 and 3/4.

10.	With regard to claims 22, and 30, Diggdon further discloses where the financial metric value is a first financial metric value and the time period is a first time period (see teachings above), the method further comprising:Serial No.: 16/103,521 Atty Docket No.: F110-0009US2_ee&Hayes*Agent: Ritwik Chatterjeereceiving, from the client device, a request for a second financial metric value corresponding to a second time period; determining a fourth subset of financial transaction data from the plurality of financial transaction data, the fourth subset of financial transaction data associated with the second time period; determining a fifth subset of 

With regard to claims 23, and 31, Diggdon further discloses where the financial metric value is at least one of: (i) a free cash flow during the time period (see Fig. 11 “WHAT’S LEFT”
    PNG
    media_image4.png
    106
    630
    media_image4.png
    Greyscale
); (ii) an aggregate reservoir value at an end of the time period; (iii) a FLO score during the time period; (iv) a FLO score rating during the time period; (v) a moving average based at least in part on the FLO score during the time period; or (vi) a standard deviation based at least in part on the FLO score during the time period.  

With regard to claims 12, 27, Diggdon further discloses where receiving, from the financial institution system, the plurality of financial transaction data associated with the user further comprises: receiving, from the client device, an indication that a financial account is associated with the financial institution system; receiving, from the client device, authentication credentials associated with the financial account; and accessing, based at least in part on the authentication credentials, the plurality of financial transaction data (see col. 23, ln. 15-30).  

With regard to claims 13, 28, Diggdon further discloses where the financial institution system is a first financial institution system, and wherein receiving the plurality of financial transaction data further comprises receiving individual ones of the plurality of financial transaction data from a second financial institution system (see col. 5, ln. 44-60, where at least the storage system receives the transaction data from bank(s); see col. 20, ln. 45-61 showing where transaction data across multiple third party financial institutions can be aggregated).

12.	With regard to claims 36 and 39, Diggdon further discloses determining, based at least in part on the score, a score rating associated with the user and the time period; and sending, to the client device, the score rating, wherein the client device is configured to display the score rating (see e.g. Fig. 10B, where the what’s left score is shown as a bar chart, and then the scores are rated when they are compared to each other based on the month: 

    PNG
    media_image5.png
    112
    720
    media_image5.png
    Greyscale
).  

13.	With regard to claim 37, Diggdon further discloses generate, based at least in part on the financial transaction data, an indication associated with financial metrics; and send, to the client device, the indication associated with the financial metrics, wherein the client device is configured to display the indication associated with the financial metrics (see e.g. Fig. 10B). 

14.	With regard to claim 38, Diggdon is silent regarding where the financial advisor system is configured to receive one or more second financial metric values associated with one or more other users.  However, Dheer teaches at e.g. Fig. 19 and [0120-122] that it would have been obvious to one of ordinary skill in the financial advisor art at the time of filing to include the ability to have a financial advisor system that is configured to receive data from multiple clients (see e.g. Fig. 19, where each advisor is configured to have multiple clients that they can interact with as taught by Dheer; [0120-122]), where this is performed so that the financial advisor can interact with and have access to multiple client account information.  

Response to Arguments
The rejections under 35 USC 101 have been withdrawn based on the amendments and corresponding arguments. 
The arguments relating to the prior art rejections are moot in view of the new grounds of rejection. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.